Title: Monday Evening 13th.
From: Adams, John Quincy
To: 


       Very rainy all this day. It is impossible to go to Coronna to day. 10 o clock. I have been to the play with Mr. Dana, Mr. Allen, Mr. Thaxter, and my Brother Charles. We saw there Captain Chavagnes, Mr. De Goesbriand, and all the officers of the Ship and one of the officers of the jason. The actors are very indifferent and so are the musiciens. There are some fine dancers there but I beleive they are not spaniards. I have been twice and both times an opera was acted all spoken in the Italian Language.
      